      8:21-cv-00105-MDN Doc # 19 Filed: 04/15/21 Page 1 of 1 - Page ID # 65




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SONEET R. KAPILA, as Assignee;

                       Plaintiff,                                     8:21CV105

        vs.
                                                            ORDER TO SHOW CAUSE
BRIDGET GORDMAN,

                       Defendant.



       On March 11, 2021, the Office of the Clerk sent a letter (Filing No. 4) to attorney Gregory
M. Garno directing him to register for admission to practice in this court and to register for the
Case Management/Electronic Case Files (CM/ECF) system of the U.S. District Court for the
District of Nebraska as required by NEGenR 1.3(a) and NEGenR 1.3(b)(1). As of April 15, 2021,
the above attorney has not complied with the Clerk’s letters. Accordingly,
       IT IS ORDERED: On or before April 30, 2021, Gregory M. Garno shall either comply
with the requests set forth in the letters from the Clerk of the Court or show cause by written
affidavit why he cannot comply with the rules of the Court. Failure to comply with this order will
result in being removed as counsel of record.
       Dated this 15th day of April, 2021.

                                                    BY THE COURT:

                                                    s/Michael D. Nelson
                                                    United States Magistrate Judge
